IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0336
                             Filed October 15, 2014


EMCO and OLD REPUBLIC INSURANCE COMPANY,
    Plaintiffs-Appellants,

vs.

AVDULAH SEHIC,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Michael D. Huppert,

Judge.



      EMCO appeals from the district court’s order affirming the Iowa Workers’

Compensation Commissioner’s award of thirty-five percent industrial disability to

Avdulah Sehic. AFFIRMED.



      Timothy W. Wegman and Joseph M. Barron of Peddicord, Wharton,

Spencer, Hook, Barron & Wegman, L.L.P., West Des Moines, for appellants.

      Adnan    Mahmutagic     of   Beecher,   Field,   Walker,   Morris,   Hoffman

& Johnson, P.C., Waterloo, for appellee.



      Considered by Danilson, C.J., and Vogel and Bower, JJ.
                                        2


VOGEL, J.

       EMCO appeals from the district court’s order affirming the Iowa Workers’

Compensation Commissioner’s award of thirty-five percent industrial disability to

Avdulah Sehic, claiming the award is not supported by substantial evidence.

Because we conclude there is some evidence in the record showing Sehic

sustained a work injury that caused a disability, we affirm the decision of the

district court.

I. Factual and Procedural Background

       Sehic was born in Bosnia and came to the United States in 1999. He was

sixty-three at the time of the hearing, and had worked at EMCO making door and

window frames since June 7, 1999. He did not complete any education in the

United States and speaks only limited English.      On August 17, 2010, Sehic

sustained an injury to his neck and lower back after falling while carrying a door

frame from one machine to another. He stated he did not remember how he fell

or what happened but that he did lose consciousness.

       The record contains several reports from a number of different examining

and treating doctors regarding Sehic’s injury and subsequent disability.      On

August 18, 2010, Sehic was examined by Anandeep Kumar, M.D., whose report

stated Sehic had lower back pain. The second report, dated August 24, noted

Sehic also reported pain in his mid-back and cervical spine, and he had shooting

pain radiating upwards that made him dizzy, as well as numbness and tingling in

both upper and lower extremities. Dr. Kumar’s report also stated: “In addition to

physical impairments, [Sehic] does demonstrate psychological barriers to

recovery including anxiety and depression, and these are provocative of
                                        3


subjective pain perceptions. He may benefit from ongoing counseling sessions.”

On several occasions Sehic informed Dr. Kumar he wanted to be taken off work

completely, to take advantage of earned sick days.            In his subsequent

examinations, Dr. Kumar noted Sehic was not always compliant with taking his

medications or consistently attending physical therapy.

      On October 27, 2010, Sehic was examined by M.S. Iqbal, M.D., with the

aid of an interpreter. Dr. Iqbal diagnosed Sehic with myofascial pain syndrome

lumbar, thoracic and cervical spine; lumbar radicular pain; and dizziness, etiology

unknown. He performed various trigger point injections at that time as well as on

December 16. On February 28, 2011, Dr. Iqbal reported: “I could not find any

objective evidence to support any need for permanent work restrictions or

permanent functional impairment pursuant to AMA Guidelines, 5th Edition. I do

not see any objective reason for further medical treatment for the alleged work

related injury of August 17, 2010.”

      Steven Adelman, D.O., a neurologist, examined Sehic on November 1,

2010. Dr. Adelman’s report stated:

      Mr. Sehic presents as a 61-year-old gentleman who suffered a
      work-related injury in mid August when he fell and subsequently
      has had low back pain, neck pain, headache, and dizziness. His
      neurologic examination is normal as are the MRIs of his cervical
      and lumbar spine. Clinically, I suspect we are dealing with
      musculoskeletal lumbar and cervical pain along with tension-type
      headaches. His vertigo is fairly nonspecific in nature. Certainly, I
      do not believe that he has suffered an intracranial lesion. I suspect
      he may have some degree of vestibular dysfunction . . . .
      Obviously, his symptoms are subjective in nature. I see nothing
      that would suggest that he will have any permanent impairment
      from his work-related accident.
                                          4


       David Boarini, D.O., performed an independent medical examination (IME)

on February 2, 2011, and in his report dated February 15, asserted Sehic’s:

              [M]ain difficulty at the present time is back pain, although he
       has some neck pain. He has an extremely positive review of
       symptoms, which would be consistent with no possible physical
       finding and is strongly suggestive of psychological difficulties or
       symptom exaggeration.
              ....
              I reviewed the patient’s MRI scans of the entire spine. They
       show some minimal degenerative changes in the neck and back
       consistent with his age but no sign of anything unusual, significant,
       or traumatically related. This patient has simple myofascial pain
       from a rather nonspecific injury. He has signs of symptom
       exaggeration, as noted above. I don’t find any physical basis for
       the patient’s ongoing difficulties. I don’t see anything that should
       keep him from returning to normal activities and do not find
       anything upon which to base an impairment rating.

       Arnold Delbridge, D.O., performed another IME on April 28, 2011, and

found no evidence of impairment regarding Sehic’s neck. His report opined:

       In summary, Mr. Sehic had a fall at work. He was examined shortly
       thereafter by the nurse and by Dr. Kumar and was found to have
       specific findings related to the fall which are reasonably consistent
       with the history. Mr. Sehic was noted by different examiners to
       have limited range of motion and has continued to have limitation of
       motion in the cervical and lumbar spine in particular. He did not
       respond well to medications, trigger point injections, or physical
       therapy.

Dr. Delbridge further noted:

       There does appear to be some effort on [Sehic’s] part to convince
       me that he was injured; however, he has had physical findings with
       a fall as he describes immediately after the injury which persist to
       the present time; most particularly of limited motion of the cervical
       and lumbar spine.

Consequently, Dr. Delbridge assigned a five percent whole-body impairment

rating and placed restrictions on lifting heavy objects from the floor, repeated

twisting of the head or body, and a lift-restriction of no more than forty pounds.
                                         5


       On August 24, 2012, Sunil Bansal, M.D., performed another IME and

found Sehic’s lumbar back and cervical neck symptoms were caused by his work

injury. In the examination Sehic reported a six out of ten on a pain scale, with the

pain increasing to seven or eight after activity or when the medication wore off.

Dr. Bansal’s report stated:

       It is implausible that [Sehic] would have been able to perform the
       above duties on a sustained basis with his current lumbar back and
       cervical neck pathological state. Thus, from both a chronological
       and mechanistic standpoint it is clear that his back pathology is
       related to his work injury on 8/17/2010.

Dr. Bansal assigned Sehic a twelve-percent whole body impairment rating,

advising that Sehic not lift more than twenty pounds frequently and forty pounds

occasionally. Dr. Bansal placed Sehic at MMI as of August 24, 2012.

       Scott Neff, D.O., performed another IME on October 22, 2012. He noted

Sehic’s x-rays only showed degeneration consistent with Sehic’s age as well as

an exaggerated pain response. He found no evidence demonstrating an injury to

Sehic’s lower back. He did not have any recommendations for further treatment.

Sehic was also seen at Broadlawns Medical Center on several different

occasions with complaints of pain in his back and neck.

       Sehic continued to work at EMCO after his injury in a position designed to

accommodate his medical restrictions. However, EMCO terminated Sehic on

June 9, 2011, based on Sehic’s refusal to perform his work duties.            Sehic

claimed the type of work was not properly within his medical restrictions, despite

EMCO’s assessment that the new work activities accommodated Sehic’s

disability. Sehic applied for unemployment benefits but was ultimately denied.
                                          6


       On November 23, 2011, Sehic filed a petition with the Iowa Workers’

Compensation Commissioner. A hearing was held and Sehic was awarded 175

weeks of permanent partial disability benefits, with a finding he suffered a thirty-

five percent industrial disability. The commissioner affirmed the decision without

additional analysis. The district court, after aptly noting it was not in a position to

reweigh the competing medical testimony, issued a decision on February 12,

2014, affirming the commissioner. EMCO appeals.

II. Standard of Review

       Under Iowa Code section 17A.19 (2013), our review of agency action is to

determine whether our conclusions are the same as those of the district court.

Stephenson v. Furnas Elec. Co., 522 N.W.2d 828, 831 (Iowa 1994). “The district

court may grant relief if the agency action has prejudiced the substantial rights of

the petitioner, and the agency action meets one of the enumerated criteria

contained in section 17A.19(10)(a) through (n).”        Renda v. Iowa Civil Rights

Comm’n, 784 N.W.2d 8, 10 (Iowa 2010). Reviewing the record as a whole, we

may reverse, modify, affirm, or remand to the agency for further proceedings if

the agency’s factual findings are not supported by substantial evidence, or its

application of law to the facts is irrational, illogical, or wholly unjustifiable.

Westling v. Hormel Foods Corp., 810 N.W.2d 247, 251 (Iowa 2012); Second

Injury Fund v. Nelson, 544 N.W.2d 258, 264 (Iowa 1995).

       Evidence is substantial if a reasonable mind would accept it as adequate

to reach the conclusion at issue. Suluki v. Emp’t. Appeal Bd., 503 N.W.2d 402,

404 (Iowa 1993). The mere fact that we could draw different conclusions from

the same evidence does not mean substantial evidence does not support the
                                            7

commissioner’s findings.      Kostelac v. Feldman’s, Inc., 497 N.W.2d 853, 856

(Iowa 1993). Thus, the ultimate question is not whether the evidence supports a

different finding, but whether it supports the findings the commissioner actually

made. Reed v. Iowa Dep’t of Transp., 478 N.W.2d 844, 846 (Iowa 1991).

III. Industrial Disability Award

       EMCO claims because there were numerous medical opinions stating

Sehic did not suffer a disability, and the deputy commissioner found Sehic’s

testimony unreliable, substantial evidence does not support the commissioner’s

award of thirty-five percent industrial disability.

       The decision awarding benefits stated:

                Since his fall at work, claimant has consistently complained
       of significant symptoms in his neck, back and dizziness. The
       medical evidence is consistent that MRIs and x-rays do not show
       any significant findings which would account for the level of
       claimant’s pain.
                ....
                The record shows claimant has symptoms, which appear to
       be exaggerated when he has been examined. There have been a
       number of suggestions that claimant may have psychological
       difficulties. There is no evidence that any psychological evaluation
       took place. The claimant has exhibited symptoms out of proportion
       to the objective medical evidence. However, as noted by Dr.
       Delbridge in his April 28, 2011 IME:
                “In summary, Mr. Sehic had a fall at work. He was examined
       shortly thereafter by the nurse and by Dr. Kumar and was found to
       have specific findings related to the fall which are reasonably
       consistent with the history. Mr. Sehic was noted by different
       examiners to have limited range of motion and has continued to
       have limitation of motion in the cervical and lumbar spine in
       particular.”
                I find Dr. Delbridge’s opinions to be the most convincing of
       the IMEs and medical opinions in this case. Dr. Iqbal found
       claimant had myofascial pain syndrome lumbar, thoracic and
       cervical spine, Dr. Boarini found claimant had simple myofascial
       pain. Dr. Simon noted evidence of myofascial pain or spasms.
       Broadlawns noted claimant had chronic neck and back pain. Dr.
       Bansal found the claimant had back pathology related to his work.
                                           8


                ....
                Dr. Neff did not find claimant had any work injury. He
       attributed claimant’s condition to degenerative disease of the
       cervical, thoracic and lumbar spine. Dr. Neff’s opinion is not
       convincing. It does not adequately explain the fact that claimant
       was essentially symptom free before his fall at work in August 2010
       and has had chronic back pain since that date. It is true no MRI
       has shown significant results.       It is also true the claimant
       consistently sought treatment for back and neck symptoms since
       his fall.

The deputy then found, due to Sehic’s limited education and ability to speak

English, that he had suffered a thirty-five percent industrial disability as a result of

his work injury.

       Our court is bound by the rule that “[o]ur analysis is shaped largely by the

deference we are statutorily obligated to afford the commissioner’s findings of

fact.” Mike Brooks, Inc. v. House, 843 N.W.2d 885, 889 (Iowa 2014). However

attenuated from the weight of the evidence the commissioner’s decision may be,

as long as there is some evidence supporting the conclusion, we must affirm the

commissioner. See id. at 889–90; Arndt v. City of Le Claire, 728 N.W.2d 389,

394 (Iowa 2007) (“Making a determination as to whether evidence ‘trumps’ other

evidence or whether one piece of evidence is ‘qualitatively weaker’ than another

piece of evidence is not an assessment for the district court or the court of

appeals to make . . . .”). Due to the opinion of Dr. Delbridge, who was found to

“be the most convincing” among the medical opinions, there is some evidence

supporting the causal connection between Sehic’s injury and his reported

disability. Consequently, despite the deputy’s own finding that Sehic was not

credible, as well as the majority of the doctors who concluded Sehic was not

suffering from a permanent disability, we must conclude substantial evidence
                                         9

supports the commissioner’s decision.        See Kostelac v. Feldman’s, Inc., 497

N.W.2d 853, 856 (Iowa 1993) (“In the case of conflict in the evidence we are not

free to interfere with the commissioner's findings.”).    We therefore affirm the

decision of the district court, which affirmed the commissioner.

      AFFIRMED.